DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Amendment filed 02/15/2022 is not being entered due to incorrect markup.
The supplemental amendment to fix markup issues to claim 1 filed 02/18/2022 is entered and made of record.
Rejection under 35 USC 112(a) is added in view of amendments.

Response to Arguments
Applicant's arguments filed on 02/15/2022 and 02/18/2022 have been fully considered but they are not persuasive. 
The Grant reference is added to the rejection of the independent claims in view of amendments. Grant is a system for using a trained computational model to identify grapes in a series of 2D images and then perform structure-from-motion analysis to generate 3D image data for the identified grapes. ¶ 0041-0042 use a trained CNN for segmenting the grapes in the images to determine their contour. This process occurs for 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s camera-based crop monitoring with Grant’s camera-based crop monitoring. Isler and Chowdhary both teach determining contours of plants in order to generate 3D images. Grant likewise teaches doing so and expressly teaches using a trained computational model. The combination constitutes the repeatable and predictable result of simply applying Grant’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Examiner finds that the Isler reference teaches the newly added ‘identifying’ and ‘assigning’ limitations. See detailed analysis below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 and 12-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now require identifying the respective fruit in the first respective image, followed by assigning a respective fruit identifier to the identified respective fruit in the first respective image and later they require a separate identifying of the respective fruit in the second respective image, followed by assigning a respective fruit identifier to the identified respective fruit in the second respective image. Examiner notes that there is no disclosure in the specification for assigning an identifier to the fruit in a first image and then assigning an identifier to the fruit in a second image. That is, there is no disclosure for assigning an identifier to fruit in a second image, and no disclosure for assigning an identifier twice as the claims currently require. 
For example, ¶ 0011 of the Specification teaches identifying the fruit in image 1 and then again in image 2. Similarly ¶ 0069 teaches “individual fruit 206 are identified and tracked throughout different images (e.g., assigned a unique fruit identified)” (spelling error original). ¶ 0086 teaches, “the two or more images each include a contour corresponding to a same fruit (e.g., a fruit that has been assigned a respective fruit identifier).” Clearly the same fruit is identified in the two images and that fruit is assigned an identifier. However, as noted above, nowhere does it say or imply the fruit 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isler (US PGPub 2016/0307329) in view of Chowdhary (US PGPub 2021/0158041) and Grant (US PGPub 2020/0286282).
Regarding claim 1, Isler discloses a method of predicting a yield of fruit growing in an agricultural plot, comprising: (Isler is system for identifying fruit growing in agricultural fields, abstract.)

for each respective fruit of a plurality of fruit growing in the agricultural plot: 
identifying a first respective image obtained by the camera at a first camera location at a first time; (¶ 0029 and Fig. 1 teach processing each fruit to extract the fruit from an image. This processing takes place for each image of the stereo image pair in ¶ 0024. See Fig. 1, step 100 and abstract.)
identifying the respective fruit from among the plurality of fruit in the first respective image; (¶ 0029 teaches identifying each respective fruit in the image. ¶ 0032 teaches finding and identifying apple clusters within each image from among the plurality of apple clusters. In this way each apple is identified as belonging to a certain cluster. Also see Fig. 4.)
assigning a respective fruit identifier to the identified respective fruit in the first respective image; (¶ 0032 teaches that each apple gets assigned an identifier via its apple cluster number.)
identifying a second respective image in the first plurality of images; and (As above, the processing described at ¶ 0029 and Fig. 1 takes place for a second image of the stereo image pair in ¶ 0024. See Fig. 1, step 100 and abstract.)
using at least i) a size of a first contour of the respective fruit in the first respective image and a size of a second contour of the respective fruit in the second respective image and ii) the first and second camera locations to determine a corresponding size of the respective fruit.. (¶ 0057 teaches determining the size of the 
identifying the respective fruit from among the plurality of fruit in the second respective image; (The process described above occurs for each image of the pair. As above, ¶ 0029 teaches identifying each respective fruit in the image. ¶ 0032 teaches finding and identifying apple clusters within each image from among the plurality of apple clusters. In this way each apple is identified as belonging to a certain cluster. Also see Fig. 4.)
assigning the respective fruit identifier to the identified respective fruit in the second respective image; (¶ 0032 teaches that each apple gets assigned an identifier via its apple cluster number. This process occurs for each image of the pair.)
In the field of image-based crop monitoring Chowdhary teaches
identifying a second respective image in the first plurality of images obtained by the camera at a second camera location at a second time, wherein the second time is later than the first time and the camera traveled from the first camera location to the second camera location between the first time and the second time; and (Chowdhary, ¶ 0106 teaches a system for automated plant size monitoring using a moving camera attached to a vehicle. A three-dimensional structure is recovered via a Structure-from-Motion (SfM) algorithm. The camera acquires multiple images while moving in order to obtain spatially separated images. Steps 1) and 2) of this process are based on using a distance between images to recover a 3D a structure based on the estimated camera motion between pairs of images taken while the camera is moving.)

It would have been obvious to one of ordinary skill in the art to have combined Isler’s image-based crop monitoring with Chowdhary’s image-based crop monitoring. Isler and Chowdhary are both systems for using multiple 2D images to create 3D models of plants in agricultural fields. Chowdhary explicitly teaches a camera travelling from one location to the next to capture an image at a distance from the first image. The combination constitutes the repeatable and predictable result of simply applying Chowdhary’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of camera-based crop monitoring Grant teaches determining a first contour of the respective fruit in the first respective image using a trained computational model and determining a second contour of the respective fruit in the second respective image using the trained computational model; (Grant is a system for using a trained computational model to identify grapes in a series of 2D images and then perform 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s camera-based crop monitoring with Grant’s camera-based crop monitoring. Isler and Chowdhary both teach determining contours of plants in order to generate 3D images. Grant likewise teaches doing so and expressly teaches using a trained computational model. The combination constitutes the repeatable and predictable result of simply applying Grant’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the method of claim 1, but not the remaining limitations.
In the field of camera-based crop monitoring Grant teaches predicting a yield of fruit growing in the agricultural plot based at least in part on sizes of the respective fruit. (Grant teaches a system of extracting respective fruits from camera images and using these to predict total estimated fruit volume for an agricultural plot, ¶ 0048 and Fig. 4)
It would have been obvious to one of ordinary skill in the art to have combined Isler’s camera-based crop monitoring with Grant’s camera-based crop monitoring. Isler teaches estimating the size of fruit and counting fruit in a field. Grant explicitly teaches 
Regarding claim 3, the above combination discloses the method of claim 1, further comprising using at least a first depth of focus of the camera to determine a corresponding size of the respective fruit. (Chowdhary teaches using camera depth of focus at ¶ 0150)
Regarding claim 4, the above combination discloses the method of claim 1, wherein the first plurality of images of the canopy of the agricultural plot comprises images of a plurality of plants growing in the agricultural plot. (See rejection of claim 1)
Regarding claim 6, the above combination discloses the method of claim 4, further comprising estimating for each plant in the plurality of plants, a respective number of fruit and, for each fruit growing in each plant, a corresponding fruit size. (Grant ¶ 0048 and Fig. 4 teaches estimating the number of fruit per plant and the fruit size.)
Regarding claim 7, the above combination discloses the method of claim 6, further comprising scaling the predicted yield of fruit using the respective number of fruit and the corresponding fruit sizes for each plant in the plurality of plants. (As above, Grant ¶ 0048 and Fig. 4 teaches estimating total fruit volume on the basis of the volume and count of individual fruit.)
claim 12, the above combination discloses the method of claim 1, wherein a second trained computational model is used to verify that each contour corresponds to a fruit, and contours that do not correspond to a fruit are discarded. (Grant ¶ 0054 teaches that the trained model produces classes for the image contours. Those that don’t correspond to a fruit are discarded.)
Regarding claim 13, the above combination discloses the method of claim 1, wherein the camera is an RGB camera. (Isler, ¶ 0028)
Regarding claim 14, the above combination discloses the method of claim 13, wherein each image in the first plurality of images comprises a corresponding RGB image. (As above, Isler ¶ 0028 teaches a camera acquiring RGB images)
Regarding claim 15, the above combination discloses the method of claim 1, further comprising repeating the method at one or more time points, thereby obtaining one or more updates of the predicted yield of fruit. (Chowdhary teaches using the system to provide crop updates at ¶ 0119, 0366 and 400.)
Regarding claim 17, the above combination discloses the method of claim 1, further comprising determining, from the first plurality of images, for each fruit of the plurality of fruit, a respective fruit color. (See Isler Fig. 3 and ¶ 0027.)
Regarding claim 18, the above combination discloses the method of claim 1, wherein the fruit are of a fruit type selected from the group consisting of blueberries, cherries, plums, peaches, nectarines, apricots, olives, mangos, pears, apples, quinces, loquats, citrus, figs, papayas, avocados, coconuts, durians, guavas, persimmons, and pomegranates. (See Isler in rejection of claim 1.)

Claim 20 is the non-transitory computer-readable storage medium claim corresponding to claim 1. Isler ¶ 0061 teaches a computer system and processor and ¶ 0062 teaches a computer-readable storage medium. Remaining limitations are rejected similarly. See detailed analysis above. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isler (US PGPub 2016/0307329) in view of Chowdhary (US PGPub 2021/0158041), Grant (US PGPub 2020/0286282) and Wu (US Pat. No. 10,255,670)
Regarding claim 5, the above combination discloses the method of claim 4, including predicting the yield of fruit from the agricultural plot but not the remaining limitations. 
In the field of camera-based crop monitoring Wu teaches estimating a respective yield for each plant in the plurality of plants in the agricultural plot. (Wu teaches a system of identifying fruit and vegetables growing in agricultural fields and estimating the yield for each plant, col. 28, last paragraph)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s camera-based crop monitoring with Wu’s camera-based crop monitoring. Isler teaches estimating the size of fruit and counting fruit in a field. Wu explicitly teaches estimating the yield on a per plant basis. The combination constitutes the repeatable and predictable result of simply Wu’s technique here. This cannot be .

Claims 8, 9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isler (US PGPub 2016/0307329) in view of Chowdhary (US PGPub 2021/0158041) Grant (US PGPub 2020/0286282) and Bongartz (US PGPub 2019/0259108).
Regarding claim 8, the above combination discloses the method of claim 1, but not the remaining limitations.
In the field of camera-based crop monitoring Bongartz teaches determining, for each fruit in the plurality of fruit, a respective fruit weight based on the corresponding fruit size, and scaling the predicted yield of fruit by the fruit weights. (¶ 0663 and 0677 teach estimating the weight of the crop and using this to scale a total yield weight.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s camera-based crop monitoring with Bongartz’s camera-based crop monitoring. Isler teaches estimating the size of fruit and counting fruit in a field. Bongartz explicitly teaches estimating the weight of the crop and using this to scale a total yield weight. The combination constitutes the repeatable and predictable result of simply Bongartz’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no 
Regarding claim 9, the above combination discloses the method of claim 1, further comprising: obtaining historical yield information for the agricultural plot and scaling the predicted yield of fruit from the agricultural plot using the historical yield information. (Bongartz ¶ 0109 and 01665 teach using historical yield data to scale the yield prediction.)
Regarding claim 16, the above combination discloses the method of claim 1, further comprising providing a confidence value for the predicted yield of fruit from the agricultural plot. (Bongartz ¶ 2150 teaches providing confidence in the yield prediction.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661